DETAILED ACTION
This office action is responsive to the preliminary amendment filed 9/4/2019.  As directed, claim 5 has been amended and claim 6 has been added.  Thus claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract includes more than one paragraph, includes the term “comprising” on line 3, and is more than 150 words.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “first spring” on line 6 should be preceded by –the-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (4,481,974).
Regarding claim 1, Schmitt discloses a valve (fig. 1) able to be used for positive pressure exhalation for a breathing apparatus that opens when internal pressure of a face piece of the breathing apparatus reaches predetermined positive level (col. 5 lines 25-40 disclose the valve opening when positive pressure medium opens the valve.  Thus the valve is able to function as a positive pressure exhalation valve since it opens under positive pressure fluid flow), which pressure valve comprising a valve body (moving parts 6, 8), a first spring (9)  for always contacting the valve body (6,8) so as to force the valve body in closing direction (col. 5 lines 23-26), and a braking body (contents if  insert 17 as braking body including spring 33 and friction means 22, 25) for opposing the valve body (6,8) across a gap (i.e. opening gap between seat 11 and piece 6 as gap) (col. 4 lines 5-15 discloses the spring and friction members of the braking body oppose the movement of the valve body across the opening gap by acting in the opposing direction) and contacting the valve body (6,8) when a vibration body (6, 8, 9) formed by the valve body and first spring experiences self-excited vibration, thereby suppressing the self-excited vibration (col. 1 lines 10-16, col. 4lines 20-25).
Regarding claim 2, Schmitt discloses the braking body is a columnar resilient body (fig. 2 shows the braking body 25, 33 is arrange din a column and cool. 2 lines 44-60 disclose the spring and friction elements are resilient).
Regarding claim 3, Schmitt discloses the braking body (25, 33) is/includes a second spring (33).


Allowable Subject Matter
Claims 4-6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (2012/0241025) discloses a vibration dampening spring clip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785